THE THIRTEENTH COURT OF APPEALS

                                   13-15-00305-CV


                               John Rodriguez
                                     v.
     Stephanie Haehn, George Haehn and Makin Waves Watercraft Rentals LLC


                                  On Appeal from the
                     261st District Court of Travis County, Texas
                        Trial Cause No. D-1-GN-14-000377


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

September 1, 2015